Notice of Allowance
This communication is in response to the Patent Board Decision on 12/21/2022 and the amendment filed on 02/16/2022. After thorough search, prosecution history, double patenting review, applicant's remarks and in view of prior arts of the record, claims 1-14 and 17-37 are allowed.  Claims 15-16 have been canceled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/18/2020 was filed after the mailing date of the Examiner’s Answer to Appeal Brief on 6/18/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Levi Brown on 2/24/2022.
The application has been amended as follows: 
17. 	(Currently Amended) A client for receiving messages in an internet transmission system, the client comprising a processor and memory, wherein the client is adapted to: 
send a request to a server for transmitting a picture file; 
receive the picture file from the server, wherein the picture file includes a first content when a message is not available for the client, and wherein the picture file includes a second content when the message is available for the client; 
determine whether the picture file includes the first content or the second content;
content of the picture file includes the first content, the client is further adapted to: 
send a subsequent request to the server for transmitting the picture file; 
if the content of the picture file includes the second content, the client is further adapted to:
send a last request to the server for transmitting the message; and
receive the message.

Reason for Allowance
An updated search has been performed, and no prior art has been found that alone, or in any reasonable combination would read on the claims as amended.
The following is an examiner’s statement of reasons for allowance: 
As to claims 1, 17, and 28, the closest prior arts does not fairly teach or suggest:
Claim 1: 
b. in response to a determination that a message is not available for the client, the server (i) generates a picture file with a first content, (ii) delays transmission of the picture file with the first content to the client for a certain time interval, and then (iii) transmits the picture file with the first content to the client;
c. in response to a reception of the picture file with the first content by the client, the client sends a subsequent request for transmitting the picture file;
d. the steps (b) to (c) are repeated till, upon a last request, the message is subsequently becomes available for transmission to the client;
e. the server transmits, in response to the last request of the client, a different picture file with a second content, wherein the second content indicates that the message is available at the server;
f. in response to a reception of the different picture file with the second content, the client sends a new request for transmitting the message; 


Claim 17: 
client receives the picture file from the server, wherein the picture file includes a first content when a message is not available for the client, and wherein the picture file includes a second content when the message is available for the client; 
determine whether the picture file includes the first content or the second content;
if  a contents of the picture file include the first content, the client is further adapted to:  
send a subsequent request to the server for transmitting the picture file;
 if the contents of the picture file include the second content, the client is further adapted to: 
send a last request to the server for transmitting the message; 

Claim 28:
server generates a picture file having a first content when a message for the client is not available, and send, after a delay, the picture file having the first content;
transmitting a different picture file having a second content when the message for the client is available; 
receive a subsequent request for transmitting the message from the client after transmitting the different picture file having the second content; and 
transmit the message after a reception of the subsequent request for transmitting the message.
Dependent claims 2-14, 18-27, and 29-37 depend from now allowed independent claims 1, 17, and 28, respectively and therefore are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGUYEN/               Primary Examiner, Art Unit 2454